FILED
                             NOT FOR PUBLICATION                            MAR 01 2011

                                                                        MOLLY C. DWYER, CLERK
                     UNITED STATES COURT OF APPEALS                      U .S. C O U R T OF APPE ALS




                              FOR THE NINTH CIRCUIT



VENUS GIRON FERNANDO, a.k.a                       No. 09-70213
Venus Fernando,
                                                  Agency No. A042-183-278
               Petitioner,

  v.                                              MEMORANDUM *

ERIC H. HOLDER, Jr., Attorney General,

               Respondent.



                      On Petition for Review of an Order of the
                          Board of Immigration Appeals

                             Submitted February 15, 2011 **

Before:        CANBY, FERNANDEZ, and M. SMITH, Circuit Judges.

       Venus Giron Fernando, a native and citizen of the Philippines, petitions for

review of the Board of Immigration Appeals’ (“BIA”) order denying her motion to

reopen removal proceedings. We have jurisdiction under 8 U.S.C. § 1252. We

review for abuse of discretion the denial of a motion to reopen, and review de novo

          *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
          **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
claims of ineffective assistance of counsel. Mohammed v. Gonzales, 400 F.3d 785,

791-92 (9th Cir. 2005). We deny the petition for review.

      The BIA did not abuse its discretion in denying Fernando’s motion to reopen

where she failed to establish that ineffective assistance of counsel may have

affected the outcome of her case. See id. at 793-94 (to demonstrate prejudice, alien

must establish that counsel’s performance may have affected the outcome of

proceedings).

      Fernando’s remaining contentions are unavailing.

      PETITION FOR REVIEW DENIED.




                                          2                                     09-70213